DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending.
Allowable Subject Matter

Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a first measuring current transformer (6), which encircles the protective-conductor connection (PE) and has a first winding (8) for inductively coupling the signal alternating voltage (Us) into the protective-conductor connection (PE) so that a loop current (Is) flows via the first leakage capacitors (C1, C2), the active conductors (L, N), the second leakage capacitors (C3, C4) and the protective-conductor connection (PE), and has a second winding (10) for the second measurement of a protective-conductor voltage (Um),
a second measuring current transformer (12), which encircles the protective-conductor connection (PE) and has a secondary winding (14) for capturing a protective-conductor current (Im) flowing in the protective-conductor connection (PE)” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 4, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 5, the prior art of record does not teach claimed limitation: “inductively coupling the signal alternating voltage (Us) into the protective-conductor connection (PE) by means of a first measuring current transformer (6), which encircles the protective-conductor connection (PE) and has a first winding (8), so that a loop current (Is) flows via the first leakage capacitors (C1, C2), the active conductors (L, N) of the supply line (K), the second leakage capacitors (C3, C4) and the protective-conductor connection (PE), conducting a return measurement of a protective-conductor voltage(Um) for the second time using a second winding (10) of the first measuring current transformer (6), capturing a protective-conductor current (Im), which flows in the protective-conductor connection (PE), by means of a second measuring current transformer (12), which encircles the protective-conductor connection (PE) and has a secondary winding (14), and controlling the signal generator (4), determining a loop impedance (Zm) from the protective-conductor voltage (Um) and the protective-conductor current (Im)” in combination with all other claimed limitations of claim 5.
Regarding Claims 6 – 8, the claims are allowed as they further limit allowed claim 5.

The closest references are found based on the updated search:
Broeckmann (US 2021/0255225 A1) discloses a method for monitoring a ground resistance (R.sub.PE) of an electric installation (2) which consists of an ungrounded stationary alternating-voltage power supply system (4) having at least one active conductor (L1, L2, L3) and of a consumer (8) connected to the stationary alternating-voltage power supply system (4) via a supply line (6), the ungrounded stationary alternating-voltage power supply system (4) being supplied by a power transformer (12) and the consumer (8) comprising a leakage capacitor (CO connected to a protective conductor (PE), the method comprising the following steps: generating a measuring signal (Us) having a measuring frequency by means of a measuring-signal generator (see claim 1).
Morich (US 2020/0235562 A1) suggests a fault current control unit (P61) for generating a control signal pattern (S11) which controls a first electronic switch unit (P11) for switching an artificial passive fault current (IF) flowing via one or more of the active conductors (L1, L2, L3, N) and the protective ground conductor (PE), the switched artificial passive fault current (IF) being settable such that it is detected as a residual current by the residual current monitoring module (RCMB) but does not trigger a fault current protective device (RCD) installed in the supply line (see claim 1).
Seidler (US  2018/0205214 A1) teaches a residual current sensor for a residual current protective device for monitoring an electrical load for a vehicle, the residual current sensor has the following features comprising: a measuring apparatus for measuring a differential current between a first electric current n an electrical forward conductor, which forward-conducts from a control apparatus for controlling the electrical load to the electrical load, and a second electric current in an electrical reverse conductor (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 5, therefore claims 1 – 8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/16/2022